Exhibit 99.1 Nissan AutoLease Trust2007-A Monthly Servicer'sReport for the monthofDecember 2007 Collection Period Start 1-Dec-07 Distribution Date 15-Jan-08 Collection Period End 31-Dec-07 30/360 Days 30 Beg. of Interest Period 17-Dec-07 Actual/360 Days 29 End of Interest Period 15-Jan-08 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,197,889,471.05 1,094,616,833.83 1,074,923,019.03 0.8973474 Total Securities 1,197,889,471.05 1,094,616,833.83 1,074,923,019.03 0.8973474 Class A-1 Notes 5.330380 % 150,000,000.00 46,727,362.78 27,033,547.98 0.1802237 Class A-2 Notes 5.200000 % 375,000,000.00 375,000,000.00 375,000,000.00 1.0000000 Class A-3 Notes 5.200000 % 200,000,000.00 200,000,000.00 200,000,000.00 1.0000000 Class A-4 Notes 5.097500 % 365,079,000.00 365,079,000.00 365,079,000.00 1.0000000 Certificates 0.000000 % 107,810,471.05 107,810,471.05 107,810,471.05 1.0000000 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 19,693,814.80 200,643.43 131.2920987 1.3376229 Class A-2 Notes 0.00 1,625,000.00 0.0000000 4.3333333 Class A-3 Notes 0.00 866,666.67 0.0000000 4.3333334 Class A-4 Notes 0.00 1,499,131.00 0.0000000 4.1063195 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 19,693,814.80 4,191,441.10 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 15,410,399.90 Monthly Interest 5,916,432.70 Total Monthly Payments 21,326,832.60 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 1,344,932.39 Aggregate Sales Proceeds Advance 295,881.84 Total Advances 1,640,814.23 Vehicle Disposition Proceeds: Reallocation Payments 1,363,983.50 Repurchase Payments 52,793.51 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 3,890,419.51 Excess Wear and Tear and Excess Mileage 377.58 Remaining Payoffs 0.00 Net Insurance Proceeds 600,253.94 Residual Value Surplus 27,357.63 Total Collections 28,902,832.50 Page 5 of 9 Exhibit 99.1 Nissan AutoLease Trust2007-A Monthly Servicer'sReport for the monthofDecember 2007 II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 52,693 1,261,663,079.45 9.20000 % 1,094,616,833.83 Total Depreciation Received (18,018,000.02 ) (13,443,706.09 ) Principal Amount of Gross Losses (100 ) (2,353,359.25 ) (2,091,454.25 ) Repurchase / Reallocation (2 ) (58,184.72 ) (52,793.51 ) Early Terminations (8 ) (207,639.96 ) (181,646.31 ) Scheduled Terminations (188 ) (4,394,219.72 ) (3,924,214.64 ) PoolBalance - End of Period 52,395 1,236,631,675.78 9.20000 % 1,074,923,019.03 III. DISTRIBUTIONS Total Collections 28,902,832.50 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 28,902,832.50 1. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 2. Reimbursement of Payment Advance 1,055,060.30 3. Reimbursement of Sales Proceeds Advance 249,931.58 4. Servicing Fee: Servicing Fee Due 912,180.69 Servicing Fee Paid 912,180.69 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 2,217,172.57 5. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 200,643.43 Class A-1 Notes Monthly Interest Paid 200,643.43 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Available Interest Distribution Amount 1,625,000.00 Class A-2 Notes Monthly Interest Paid 1,625,000.00 Chg in Class A-2 Notes Int. Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Available Interest Distribution Amount 866,666.67 Class A-3 Notes Monthly Interest Paid 866,666.67 Chg in Class A-3 Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit 99.1 Nissan AutoLease Trust2007-A Monthly Servicer'sReport for the monthofDecember 2007 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 1,499,131.00 Class A-4 Notes Monthly Interest Paid 1,499,131.00 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 4,191,441.10 Total Note and Certificate Monthly Interest Paid 4,191,441.10 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 22,494,218.83 6.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 19,693,814.80 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 19,693,814.80 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 7. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 2,800,404.03 Page 7 of 9 Exhibit 99.1 Nissan AutoLease Trust2007-A Monthly Servicer'sReport for the monthofDecember 2007 IV. RESERVE ACCOUNT Initial Reserve Account Amount 0.00 Required Reserve Account Amount 26,952,513.10 Beginning Reserve Account Balance 16,824,026.20 Reinvestment Income for the Period 164,489.72 Reserve Fund Available for Distribution 16,988,515.92 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 2,800,404.03 Gross Reserve Account Balance 19,788,919.95 Remaining Available Collections Released to Seller 0.00 Ending Reserve Account Balance 19,788,919.95 V. POOL STATISTICS Weighted Average Remaining Maturity 22.87 Monthly Prepayment Speed 58 % Lifetime Prepayment Speed 71 % $ units Recoveries of Defaulted and Casualty Receivables 1,387,845.12 Securitization Value of Defaulted Receivables and Casualty Receivables 2,091,454.25 100 Aggregate Defaulted and Casualty Gain (Loss) (703,609.13 ) Pool Balance at Beginning of Collection Period 1,094,616,833.83 Net Loss Ratio -0.0643 % Cumulative Net Losses for all Periods 0.3216 % 3,851,862.46 Delinquent Receivables: Amount Number 31-60 Days Delinquent 16,275,598.96 782 61-90 Days Delinquent 4,246,474.84 198 91-120+ Days Delinquent 1,910,730.41 90 Total Delinquent Receivables: 22,432,804.21 1070 60+ Days Delinquencies as Percentage of Receivables 0.56 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 629,647.50 32 Securitization Value 688,394.58 Aggregate Residual Gain (Loss) (58,747.08 ) Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 2,703,134.28 143 Cumulative Securitization Value 3,104,141.45 Cumulative Residual Gain (Loss) (401,007.17 ) VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 374,390.69 Reimbursement of Outstanding Advance 249,931.58 Additional Advances for current period 295,881.84 Ending Balance of Residual Advance 420,340.95 Beginning Balance of Payment Advance 3,065,065.22 Reimbursement of Outstanding Payment Advance 1,055,060.30 Additional Payment Advances for current period 1,344,932.39 Ending Balance of Payment Advance 3,354,937.31 Page 8 of 9 Exhibit 99.1 Nissan AutoLease Trust2007-A Monthly Servicer'sReport for the monthofDecember 2007 VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals, substitutions or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9 of 9
